Case 01-01139-AMC Doc 33124 Filed 09/09/19 Page 1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

W. R. GRACE & CO., et al.,' Case No. 01-01139 (AMC)

(Jointly Administered)

Reorganized Debtor.
Hearing Date: September 9, 2019, at 10:00 a.m.
Related Docket nos.: 33099 & 33102

mee ee me Se ee” ee” ee

 

STIPULATION AND AGREED ORDER RE MEDIATION OF CONTESTED MATTER
RE CLAIM NO. 18496-1

 

The above-captioned reorganized debtor (the “Reorganized Debtor”) and claimant
Montana Department of Environmental Quality (‘MDEQ”) in the contested matter (the
“Contested Matter”) regarding claim no. 18496-1 filed by MDEQ, stipulate as follows:

1. In accordance with the terms of the attached stipulation, MDEQ shall file a
detailed estimated amended proof of claim and the parties agree to pursue mediation in an
attempt to expeditiously estimate and liquidate such claims.

ee Mediation shall be conducted in accordance with the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware and/or
otherwise as may be agreed by the parties and the Mediator.

{remainder of this page is intentionally left blank]

 

' —W. R. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or “Grace”) is the sole remaining “Reorganized
Debtor,” and Case no. 01-1139 is the sole remaining open chapter 11 case.
Case 01-01139-AMC Doc 33124 Filed 09/09/19 Page 2 of 4

Dated: September 9, 2019

THE LAW OFFICES OF ROGER HIGGINS, LLC
Roger J. Higgins

516 N. Ogden Ave.

Suite 136

Chicago, IL 60642

(312) 666-0431

And

PACHULSKI STANG ZIEHL & JONES LLP

 

Lay avis Jones (Bar No. 2436)
James E. O’ Neill (Bar No. 4042)

919 North Market Street, 17th Floor
P.O. Box 8705

Wilmington, DE 19899-8705

(302) 652-4100

(302) 652-4400

Co-Counsel for the Reorganized Debtor
and

WOMBLE BOND DICKINSON (US) LLP

Hon Yi —~

Kevin J | anigan (Def Bar No. 3810)
Ericka FY Johnson (Del. Bar No. 5024)
1313 North Market Street, Suite 1200
Wilmington, Delaware 19801
Telephone: (302) 252-4320

Facsimile: (302) 252-4330

Counsel for Montana Department of Environmental
Quality

[remainder of this page is intentionally left blank]
Case 01-01139-AMC Doc 33124 Filed 09/09/19 Page 3 of 4

A. SO ORDERED.
B. This Order shall be effective and enforceable immediately upon entry and its
provisions shall be self-executing and shall not be stayed under Fed. R. Bankr. P. 7062, Fed. R.

Bankr. P. 9014 or otherwise.

Dated: Scot , 2019

 

oe
Honorable Ashely M. diy
United States Bankruptcy Judge

[remainder of this page is intentionally left blank]
Case 01-01139-AMC Doc 33124 Filed 09/09/19 Page 4 of 4

Stipulated Schedule for Submittal of
Montana Amended Proof of Claim and the Parties’ Mediation Schedule

 

Date Event
August 30, 2019 Phone Conference (completed)
September 5, 2019 Phone Conference (completed)

Bankruptcy Court enters mutually proposed scheduling order

September 9, 2019 far snedianions

Parties file joint stipulation identifying mediator, or each party

Se nieRse 10,201? provides Court with two names of mediators acceptable to them

Mediator provides the parties with requirements for

October 16, 2019 confidential mediation statements

Montana shares with Grace identification of claims and

November 20, 2019 estimate of damages and method of calculation

Montana files detailed amended proof of claim stating their
November 27, 2019 claims, the basis for those claims, and the estimated amounts
sought for each such claim

December 31, 2019 Montana shares full expert report with Grace
January 31, 2020 Grace response to Montana expert report

Montana and Grace provide confidential submissions to

February 7, 2020 mediator

Middle of February, 2020 _ First session of mediation for Montana to set out claims with
(with specific dates in experts present, then follow up session(s) to reconvene and
consultation with mediator) attempt to resolve

February 28, 2020 (or Status Hearing; mediator will provide report or certification of
alternate date specified by | completion prior to status hearing
Court)
